DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 48-49, 54, 57, 59 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.
Claim Objections
Claim 49 objected to because of the following informalities: the claim status identifier is incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 49-50 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isopropyl methacrylate, , does not reasonably provide enablement for formula (III) as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, R3 is H or an organic group, R4 is H or alkyl group, W is a divalent linking group, Y comprises a branched organic group, where such breadth necessarily includes infinite species. One of ordinary skill in the art would not reasonably be able to select suitable substituents from an infinitely large group to make the invention with a reasonable expectation of success. 
Claim 59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 59 recites “disclosed herein”. However, the details are not recited in the claim. 
Claim Rejections - 35 USC § 103
Claims 1, 41-44, 46-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al (WO2016/196190).
Claims 1, 41-44, 46, 52, 55, 59: Singer teaches an aqueous composition comprising an acid-functional acrylic polymer having a Tg of 25-80°C and a crosslinker, the composition may be completely free of styrene monomer, the crosslinker can be N,N,N',N'-tetrabis(2-hydroxypropyl)adipamide [0017, 0030-0031, 0036, 0038]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed 
Singer is silent with respect to the property of the composition. However, the teachings from Singer have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claim 47: the amount of acid monomer is up to 10wt%, which equals to 65mg KOH/g ((10/86*56)/100)*1000 if the acid monomer is methacrylic acid.
Claim 48-50: the emulsion monomer can be isopropyl methacrylate, isobutyl methacrylate etc. [0011]. 
Claim 51, 54: Singer teaches the alkyl (meth)acrylate are present in amounts of 20-80 wt% based on monomer components [0012]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that the branched monomer or methyl methacrylate can be any amount within 20-80wt% including those fall within the claimed range because it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Claim 53, 58: difunctional (meth)acrylate monomer can be use [0015]. And a reactive polymerizable surfactant is used, which reads on a non-polymeric surfactant.
Claim 56-57: the composition can be substantially free (i.e. less than 5 wt%) of crosslinker selected from polyisocyanates, aminoplast resin and phenolic resins. Phenolic resin can be a reaction product of resol with formaldehyde [0034]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a mixture of hydroxyalkylamide crosslinker and phenolic resin because it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). The amount of hydroxyalkylamide crosslinker is 3-15 wt%. When facing a mixture of compounds targeting to be useful for the same purpose, it is reasonable to mix the two compounds in any ratio including those fall within the claimed ranges.
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Singer does not recognize that a combination of a suitable high Tg latex and a crosslinker like claimed would provide a coating with sufficient flexibility, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
In response to applicant's argument regarding Tg of Singer’s examples, case law holds that the disclosure of a reference is not limited to preferred embodiments or specific working examples therein.  In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).  A reference is relevant for all that it contains, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of claims.  In re Heck, 669 F.2d 1331, 1333, 216 USPQ 1038, 1039 (Fed. Cir. 1983), In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
In response to applicant's argument regarding 112(a) rejection of claim 49, the argument is not persuasive because the following underlined group include infinite species: R3 is H or an organic group, R4 is H or alkyl group, W is a divalent linking group, Y comprises a branched organic group. Claim 49 depends from claim 48 and should further limited claim 48. However, it requires one of ordinary skill in the art to select suitable substituents from an infinitely large group to make the invention with a reasonable expectation of success. 
It is noted that provisional application 62/387,129 does not disclose hydroxyalkylamide crosslinker, however, it disclose an aminoplast crosslinker such as CYMEL 303 which reads on the claimed “nitrogen containing carboxyl reactive crosslinker”. Application needs to file a declaration under 37 CFR 1.130 to demonstrate the subject matter was obtained from the common inventor Dr. Gibanel, in order to overcome the potential rejections. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763